Citation Nr: 1702913	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  12-21 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability (to include anxiety disorder, bipolar disorder, and posttraumatic stress disorder (PTSD)).

2.  Entitlement to service connection for seizures. 

3.  Entitlement to an initial compensable evaluation for laceration, left index finger.

4.  Entitlement to an initial compensable evaluation of healed laceration, right thumb.

5.  Entitlement to an initial compensable evaluation of healed laceration, right index finger.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and September 2012 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In July 2010, the RO denied service connection for seizures.  The Veteran filed a Notice of Disagreement in March 2011.  A Statement of the Case was not issued.  However, this issue was included in the November 2014 VA Form 8, and the undersigned took testimony on this issue during the March 2016 hearing.  All due process violations are nonprejudicial in this regard.  The Board explicitly waives the issue of the timeliness of a substantive appeal and will take jurisdiction over the issue.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  In addition, "[m]ultiple medical diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims."  Clemons v. Shinseki, 23 Vet. App. 1, 4 (2009).  Thus, the Board has recharacterized the scope of the psychiatric disability claim without prejudice to the Veteran.

In March 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  
 
The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been presented to the Board as a component of the rating claims on appeal, and the evidence does not show that these disabilities render him unemployable.  Thus, the issue of entitlement to TDIU is not on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to service connection for an acquired psychiatric disability and seizures are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left index finger, right thumb, and right index finger lacerations (hereinafter "scars") do not result in scars that are painful; unstable; located on the head, face or neck; deep; or cover an area of 144 square inches, and do not cause limitation of motion or limitation of function.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for laceration, left index finger, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.20, 4.27, 4.118, Diagnostic Codes (DCs) 7800-7805 (2016).

2.  The criteria for an initial compensable evaluation for healed laceration, right thumb, have not been met.  38 U.S.C.A. Vet. App. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.20, 4.27, 4.118, DCs 7800-7805 (2016).

3.  The criteria for an initial compensable evaluation for healed laceration, right index finger, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.20, 4.27, 4.118, DCs 7800-7805 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Disability Rating

In September 2012, the RO granted service connection for laceration of the left index finger, healed laceration of the right thumb, and healed laceration of the right index finger.  The RO assigned noncompensable evaluations for each digit under the applicable range of motion DCs, effective January 13, 2012.  In April 2015, the RO, finding clear and unmistakable error in the September 2012 rating decision, continued the noncompensable ratings under the DCs for scars.  The Veteran's right index finger and right thumb are currently rated 0 percent disabling under DC 7802, while his left index finger is rated 0 percent disabling under DC 7801.  The RO continued these ratings in a September 2015 rating decision.

A. Schedular Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

DC 7801 provides for higher ratings for scars other than of the face, head, or neck if they are deep and nonlinear covering an area of at least 6 square inches (39 square centimeters) but less than 12 square inches.  DC 7802 provides a 10 percent rating for scars other than of the head, face, or neck that are superficial and nonlinear covering an area or areas of 144 square inches (929 square centimeters) or greater.  DC 7804 provides that one or two painful or unstable scars warrant a 10 percent rating, three or four scars that are unstable or painful warrant a 20 percent rating, and five or more scars that are unstable or painful warrant a 30 percent rating.  Note 1 under DC 7804 indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, DCs 7801-7804.  DC 7805 provides that other scars (not otherwise considered under DCs 7800-7804) are to be rated according to their disabling effects under an appropriate diagnostic code.  38 C.F.R. § 4.118, DC 7805. 

An October 2010 physical therapy record shows that the Veteran complained that his hands had been aching and cramping since service, with his right hand hurting more than the left.  He also reported occasional swelling of both hands.  He was able to perform opposition, make a hook grip, and touch his fingers to the palms.  Grip strength was 25 pounds in the right upper extremity and 30 pounds in the left upper extremity.  The record includes a diagnosis of osteoarthritis.

The Veteran submitted to an August 2012 VA examination.  The examiner noted that all three scars were "superficial in nature with no limitation of motion" and that there were "no documented findings of osteoarthritis of hands."  None of the scars were unstable, and the total area of the scars was not greater than 39 square centimeters.  The Veteran complained of "pain" when asked about flare-ups, but there was no tenderness or pain to palpation for joints or soft tissue of either hand, including the thumb and fingers.  Strength and grip testing were normal.  There was no history of tendon, artery, or nerve involvement.  There was no impact on the Veteran's ability to work.

The Veteran also submitted to a March 2015 examination.  The examiner determined that there was no peripheral nerve damage to either hand.  The Veteran reported constant aching and pain in the thumbs and all of his fingers, as well as stiffness and decreased mobility of his hands.  He denied any numbness or tingling.  He refused to cooperate with the examiner's attempt to perform motor testing, stating that his hands "hurt too much."  There was no impact on the Veteran's ability to work.

During the March 2016 hearing, the Veteran testified that his scars were not painful to the touch.  Instead, he described aching, cramping, and pain when he bent his fingers and thumbs (such as when carrying something or taking notes).  He also gave a history of limited motion in that he "sometimes" was unable to make a fist and open up his hand.  Hearing Transcript at 15-16.  He noted that he did not have arthritis of the hands. 
B. Application of Schedular Rating

The Board finds that compensable ratings for the service connected scars are not warranted.

The scars are not deep because no underlying tissue is affected.  As noted during the August 2012 VA examination, the scars are superficial.  As such, a compensable rating under DC 7801 is not warranted.  The scars do not cover an area of 144 square inches (929 sq. cm.) or greater, rendering DC 7802 inapplicable.  

The Veteran testified that he experiences pain when he bends his finger and thumbs.  Significantly, he did not indicate that the scars themselves are painful.  The March 2015 VA examiner found that the scars are not painful or unstable.  Similarly, the August 2012 VA examiner noted that the scars are superficial and not painful.  Thus, the objective findings of no scar pain are consistent with the clinical findings as to the characteristics of the scars.  The pain that the Veteran describes appears not to be related to any of his scars, but rather to his hands in general.  There is no evidence showing that the Veteran has a condition of the hands related to the service-connected scars, although he is free to submit such evidence in the future.  Accordingly, DC 7804 does not apply.  

The scars have not been shown to have any disabling effects not considered under the other scar diagnostic codes, so a separate rating under DC 7805 is also not warranted.  The Veteran complains of aching, swelling, cramping, limitation of motion, and loss of grip strength.  He is competent to report these symptoms, and his credible statements to this effect have been considered.  However, the highly probative medical evidence of record consistently shows no limitation of motion and normal grip strength, and the VA examination reports have not indicated that the Veteran's scars manifest in neurological manifestations that can be rated under any other pertinent diagnostic code.  Notably, the Veteran refused strength testing during the most recent 2015 examination.  The Board thus finds the Veteran's complaints outweighed by the comprehensive examinations of record.


C. Extraschedular Consideration

Schedular ratings are based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.  To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321 (b).

Consideration of whether an extraschedular rating is warranted requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Id. at 115-116.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.  Id. at 116.

Here, neither the first nor second Thun element is satisfied.  Considering each of the three scars alone, the disability is manifested by signs and symptoms such as aching, cramping, and swelling, which impair the Veteran's ability to use his hand in daily life, including carrying things.  The potentially applicable DCs provide for a variety of different symptoms, and DC 7805 explicitly states that it is to consider any disabling effects not contemplated by the other DCs.  This includes, where applicable, DCs pertaining to limitation of motion.  Therefore, as the rating criteria contemplate all functional limitations imposed by the Veteran's scars, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his scars.  Moreover, there is no indication of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization, associated with the Veteran's scars.  The Veteran has not indicated that the scars affect his employment, and both VA examiners found no impact on employment.  Also, the Veteran has not reported hospitalizations for these conditions.  Thus, there is nothing exceptional or unusual about the Veteran's service connected scars.  Thun, 22 Vet. App. at 115.

The Board has also considered referral for consideration of an extraschedular rating based on the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the functional impairment created by the service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (2014).  There is no evidence of record to suggest, and the Veteran does not contend, that he experiences any symptoms from a service-connected scar that, when combined with the effect of other service-connected disabilities, are not being adequately compensated by the existing ratings.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In sum, the Board finds that the schedular rating criteria reasonably describes the Veteran's disability picture for the service-connected scars, when considering the them alone or in conjunction with other service-connected disabilities.  As such, referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. 
§ 3.321(b).

II.  Duty to Notify and Assist

VA has a duty to provide notice to the Veteran explaining how to establish entitlement to benefits.  38 U.S.C.A. § 5103.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA satisfied this duty with January 2009 and March 2011 pre-adjudication letters.

The evidence of record includes the Veteran's service treatment records, VA treatment records, private treatment records, the Veteran's testimony, and lay statements.  Therefore, VA has also complied with its duty to obtain available records.  38 U.S.C.A. § 5103A.

The duty to assist includes providing an examination when the record indicates a claim may have merit but is insufficient to decide the matter.  38 U.S.C.A. § 5103A. 
As discussed above, the Veteran underwent VA examinations in August 2012 (hand/fingers) and March 2015 (peripheral nerves).  The Veteran has not reported receiving any recent treatment specifically for his lacerations, and there is no lay or medical evidence suggesting an increase in disability has occurred since these examinations were conducted.  The examination reports provide sufficient evidence to apply the ratings schedule and to determine that the schedular ratings are adequate to rate the right index finger, right thumb, and left index finger disabilities.  They list the Veteran's reported symptomatology and provide relevant clinical findings necessary to address the rating criteria in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the examinations in this case are an adequate basis on which to adjudicate the claims.
 
As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


ORDER

Entitlement to an initial compensable evaluation for laceration, left index finger, is denied.

Entitlement to an initial compensable evaluation of healed laceration, right thumb, is denied.

Entitlement to an initial compensable evaluation of healed laceration, right index finger, is denied.

REMAND

Psychiatric Disability

The July 2011 VA PTSD examination report reflects that the Veteran receives Supplemental Security Income (SSI) benefits from the Social Security Administration (SSA).  There is no indication that an attempt was made to obtain the legal documents associated with the Veteran's claim for SSA benefits.  Accordingly, remand is necessary in order to obtain these records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Baker v. West, 11 Vet. App. 163 (1998).  

Seizures

The Board finds that a VA examination is warranted.  The Veteran contends that he had seizures during service and continued to have seizures after service.  VA prescription records reflect that he currently takes medicine for "mood or seizures."  There is evidence of a current disability, in-service seizures, and an indication of nexus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Request from SSA all documents pertaining to any application by the Veteran for SSA disability benefits, including any decisions and/or determinations.  Any negative response must be included in the claims file and the Veteran notified accordingly.

2. Schedule a VA examination to determine the nature and etiology of the claimed seizure disorder.  The claims folder, including a copy of this remand, must be sent to the examiner for review in conjunction with the examination.

The examiner is asked to state what, if any, seizure disorder is demonstrated in the record and through examination of the Veteran.  The examiner should address VA prescription records showing that the Veteran took Divalproex for "mood and seizures" intermittently from July 2009 to August 2010.

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that any identified seizure disorder had causal origins in service or is otherwise related to the Veteran's active duty service.  The examiner should address lay statements from the Veteran regarding symptomatology during service and continuity of symptomatology since service.
 
A full and complete rationale for all opinions expressed must be provided.  If an examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.

3. Thereafter, readjudicate the issues on appeal.  If either benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
James D. Ridgway
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


